Name: Commission Regulation (EEC) No 2543/90 of 31 August 1990 reintroducing the levying of the customs duties applicable to men's or boys'shirts, other than knitted or crocheted, products of category No 8 (order No 40.0080), terry towelling and similar woven terry fabrics of cotton, products of category No 9 (order No 40.0090), men's or boys'jackets excluding waister jackets and blazers, other than knitted or crocheted, products of category No 17 (order No 40.0170), women's or girls'dresses, products of category No 26 (order No 40.0260), table linen, toilet and kitchen products of category No 39 (order No 40.0390) originating in India, to which the preferential tariff arrangements of Council Regulation (EEC) No 3897/89 apply
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy
 Date Published: nan

 No L 237/96 Official Journal of the European Communities 1 . 9, 90 COMMISSION REGULATION (EEC) No 2543/90 of 31 August 1990 reintroducing the levying of the customs duties applicable to men's or boys' shirts, other than knitted or crocheted, products of category No 8 (order No 40.0080), terry towelling and similar woven terry fabrics of cotton, products of category No 9 (order No 40.0090), men's or boys' jackets excluding waister jackets and blazers, other than knitted or crocheted, products of category No 17 (order No 40.0170), women's or girls' dresses, products of category No 26 (order No 40.0260), table linen, toilet and kitchen products of category No 39 (order No 40.0390) originating in India, to which the preferential tariff arrangements of Council Regulation (EEC) No 3897/89 apply men s or boys jackets excluding waister jackets and blazers, other than knitted or crcoheted, products of cate ­ gory No 17 (order No 40.0170), women 's and girls' dresses, products of category No 26 (order No 40.0260), table linen, toilet and kitchen linen, products of category No 39 (order No 40.0390), originating in India the rele ­ vant ceiling amounts respectively to 1 826 000 pieces, 125 tonnes, 77 000, 376 000 pieces and 96 tonnes ; whereas that ceiling was reached on 1 August 1 990 by charges of imports into the Community of the products in question originating in India, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to reintroduce the levying of customs duties for the products in question with regard to India, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3897/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of textile products originating in developing countries ('), and in particular Article 1 2 thereof, Whereas pursuant to Article 10 of that Regulation, prefe ­ rential tariff treatment shall be accorded for each category of products subjected in Annexes I and II to individual ceilings within the limits of the quantities specified in column 8 of its Annex I and column 7 of its Annex II, in respect of certain or each of the countries or territories of origin specified in column 5 of the same Annexes ; whereas Article 11 of that Regulation provides that the levying of customs duties may be reintroduced at any time in respect of imports of the products in question as soon as the relevant individual ceilings are reached at Community level ; Whereas, in respect of men's or boys' shirts , other than knitted or crocheted, products of category No 8 (order No 40.0080), terry towelling and similar woven terry fabrics of cotton, products of category No 9 (order No 40.0090), HAS ADOPTED THIS REGULATION : Article 1 As from 4 September 1990 the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3897/89, shall be reintroduced on imports into the Community of the following products, originating in India : Order No Category(unit) CN code Description 40.0080 8 (1 000 pieces) 6205 10 00 6205 20 00 6205 30 00 Men's or boys' shirts, other than knitted or crocheted, of wool, cotton or man-made fibres 40.0090 9 (tonnes) 5802 1 1 00 5802 19 00 ex 6302 60 00 Terry towelling and similar woven terry fabrics of cotton ; toilet linen and kitchen linen, of terry towelling and similar woven terry fabrics, of cotton, other than knitted or crocheted 40.0170 17 (1 000 pieces) 6203 31 00 6203 32 90 6203 33 90 6203 39 19 Men's or boys' jackets excluding waister jackets and blazers, other than knitted or crocheted, of wool, of cotton or of man-made fibres (') OJ No L 383, 30 . 12. 1989, p. 45. 1 . 9 . 90 Official Journal of the European Communities No L 237/97 Order No Category(unit) CN code Description 40.0260 26 (1 000 pieces) 6104 41 00 6104 42 00 6104 43 00 6104 44 00 Women's or girls' dresses, of wool, of cotton or man-made fibres 40.0390 39 (tonnes) 6204 41 00 6204 42 00 6204 43 00 6204 44 00 6302 51 10 6302 51 90 6302 53 90 ex 6302 59 00 6302 91 10 6302 91 90 6302 93 90 ex 6302 99 00 Table linen, toilet and kitchen linen , other than knitted or crocheted, other than of terry towelling or similar terry fabrics of cotton Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 August 1990 . For the Commission Karel VAN MIERT Member of the Commission